Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11 (presently amended). An apparatus comprising: 
a domain name system (DNS) server configured to: 
receive a lookup request from an endpoint for access to content hosted by a content delivery network and stored by a cache server, wherein multiple internet protocol (IP) addresses are assigned to the cache server; 
identify a source IP address from which the lookup request originates; 
determine relative performance of a plurality of paths from the source IP address to the multiple IP addresses based on dynamic communication status data; 
in response to the lookup request, select which of the multiple IP addresses to use based on the relative performance of the plurality of paths; and 
direct the endpoint to connect to the cache server via the selected IP address from the multiple IP addresses. 

20 (presently amended). A method comprising: 
in a domain name system (DNS) server: 

identifying a source IP address from which the lookup request originates; 
determining relative performance of a plurality of paths from the source IP address to the multiple IP addresses based on dynamic communication status data; 
in response to the lookup request, identifying a selected IP address from the multiple IP addresses to use based on the relative performance of the plurality of paths; and 
directing the endpoint to connect to the cache server via the selected IP address from the multiple IP addresses. 

27 (presently amended). A memory device storing instructions that, when executed, cause a processor to perform a method comprising: 
receiving, at a domain name system (DNS) server, a lookup request from an endpoint for access to content hosted by a content delivery network and stored by a cache server, wherein multiple internet protocol (IP) addresses are assigned to the cache server; 
identifying a source IP address from which the lookup request originates; 
determining relative performance of a plurality of paths from the source IP address to the multiple IP addresses based on dynamic communication status data; 
in response to the lookup request, identifying a selected IP address from the multiple IP addresses to use based on the relative performance of the plurality of paths; and 
directing the endpoint to connect to the cache server via the selected IP address from the multiple IP addresses. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No legally permissible combination of references teaches or suggests all specifically ordered and enumerated features of independent claims 11, 20 and 27. 
Exemplary references include:
Datta (US 20020087722): Teachings of a selection of an IP address is preferably made to balance loads based on relative load of different routes (par. 0025-0026).
Garcia-Luna-Aceves (US 20030101278): “…mapping can be done with specific metrics based on one or more of an average delay from the client or client address range to a server, average processing delays at the servers, reliability of a path form a client to the server, available bandwidth in such a path, and loads on the server” (par. 0073)
Maloo (US 20100161760): Teachings of path selection based on “shortest network distance, a lowest network cost, a lowest network latency, a highest link capacity…or any combination thereof” (par. 0018).
However, the Datta-Garcia-Maloo combination fails to teach or suggest selection of a network address assigned to a content node based on the relative performance of a subset of the plurality of paths associated with the address of the lookup request.

Claims 11-30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457